DETAILED ACTION
Claims 1-4, 6, 8-25 and 29-30 are pending.
Claims 1-4, 6, 15-18, 22 and 29-30 are rejected.
Claims 8-14, 19-21 and 23-25 are objected to.
Claims 5, 7, 26-28 and 31-32 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention


Claims 1-3, 6, 16-18, 22, and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davydov et al., US Pub. 2019/0373559 (hereinafter Davydov).

With respect to claim 1, Davydov teaches a method implemented at a terminal device (fig. 1, UE 103; fig. 6, electronic device 6001), comprising:
 performing power control for at least a first type of traffic based on a first parameter configuration of a first power control loop (fig. 5, steps 5001, 5003 and 5005; [0031]; [0032], “the disclosed concepts allow for using individual power control loops for the transmissions of signals/beams from an electronic device to one or more reception points. For example, when using the concept in a COMP scenario, the electronic device may send different uplinks signals (each being associated with a subset of MIMO layers) to different reception nodes (e.g. base stations, such as eNB and gNB), and may control the transmit power for each of these signal separately using a separate transmit power control loop. The different power control loops may be configured with different power control sets, and/or may use different reference signals in the downlink for path-loss estimation”, first type of traffic is signals/beams associated with a first subset of the plurality of uplink MIMO layers; see also [0039]-[0041] and [0043]-[0044]); and 
performing power control for at least a second type of traffic based on a second parameter configuration of a second power control loop (fig. 5, steps 5002, 5004 and 5006; [0031]; [0032], “the disclosed concepts allow for using individual power control loops for the transmissions of signals/beams from an electronic device to one or more reception points. For example, when using the concept in a COMP scenario, the electronic device may send different uplinks signals (each being associated with a subset of MIMO layers) to different reception nodes (e.g. base stations, such as eNB and gNB), and may control the transmit power for each of these signal separately using a separate transmit power control loop. The different power control loops may be configured with different power control sets, and/or may use different reference signals in the downlink for path-loss estimation”, second type of traffic is signals/beams associated with a second subset of the plurality of uplink MIMO layers; see also [0039]-[0041] and [0043]-[0044])),
wherein the first parameter configuration of the first power control loop includes at least one parameter different from the second parameter configuration of the second power control loop ([0032], “The different power control loops may be configured with different power control sets, and/or may use different reference signals in the downlink for pathloss estimation”; [0038], “In order to control the transmit power on the respective links to the reception points 6010, 6020 individually, two or more parameter sets can be configured for the electronic device 6001 and associated with respective subsets of MIMO layers (or the antenna sub-array 6002, 6003). In addition, one or more downlink reference signals can be associated with each of the parameter sets for PL measurements. In one example, each parameter set comprises at least the parameters [P0, α], i.e. a power offset, and the degree of pathloss compensation”).


With respect to claim 16, Davydov teaches a method implemented at a network device (fig. 6, reception node 6010/6020), comprising: 
performing, for a terminal device (fig. 6, electronic device 6001), power control for at least a first type of traffic based on a first parameter configuration of a first power control loop (fig. 9, steps 8001, 8003 and 9001; [0054], “FIG. 8 shows another exemplary process for facilitating individual power control loops for different subsets of MIMO layers/signal beams from an electronic device 103, 6001. A first uplink power control parameter set is generated and/or associated 8001 with a first subset of a plurality of uplink MIMO layers to be transmitted by a UE (which serves as an example of an electronic device 103, 6001 here). Further, a second uplink power control parameter set is generated and/or associated 8002 with a second subset of the plurality of uplink MIMO layers to be transmitted by the UE 103, 6001. Further, the first uplink power control parameter set is provided 8003 for transmission to the UE 103, 6001, and the second uplink power control parameter set is provided 8004 for transmission to the UE 103, 6001”, first type of traffic is signals/beams associated with a first subset of the plurality of uplink MIMO layers; see also [0029]; [0031-[0032] and [0055]); and 
performing, for the terminal device, power control for at least a second type of traffic based on a second parameter configuration of a second power control loop (fig. 9, steps 8002, 8004 and 9002; [0054], “FIG. 8 shows another exemplary process for facilitating individual power control loops for different subsets of MIMO layers/signal beams from an electronic device 103, 6001. A first uplink power control parameter set is generated and/or associated 8001 with a first subset of a plurality of uplink MIMO layers to be transmitted by a UE (which serves as an example of an electronic device 103, 6001 here). Further, a second uplink power control parameter set is generated and/or associated 8002 with a second subset of the plurality of uplink MIMO layers to be transmitted by the UE 103, 6001. Further, the first uplink power control parameter set is provided 8003 for transmission to the UE 103, 6001, and the second uplink power control parameter set is provided 8004 for transmission to the UE 103, 6001”, first type of traffic is signals/beams associated with a first subset of the plurality of uplink MIMO layers; see also [0029]; [0031-[0032] and [0055]),
wherein the first parameter configuration of the first power control loop includes at least one parameter different from the second parameter configuration of the second power control loop ([0032], “The different power control loops may be configured with different power control sets, and/or may use different reference signals in the downlink for pathloss estimation”; [0038], “In order to control the transmit power on the respective links to the reception points 6010, 6020 individually, two or more parameter sets can be configured for the electronic device 6001 and associated with respective subsets of MIMO layers (or the antenna sub-array 6002, 6003). In addition, one or more downlink reference signals can be associated with each of the parameter sets for PL measurements. In one example, each parameter set comprises at least the parameters [P0, α], i.e. a power offset, and the degree of pathloss compensation”).


With respect to claim 29, Davydov teaches a terminal device (fig. 1, UE 103; fig. 6, electronic device 6001), comprising:
 a processor ([0052]); and
storage medium  ([0052]; [0058]) containing instructions that, when executed on the processor,
cause the terminal device to perform operations to:
performing power control for at least a first type of traffic based on a first parameter configuration of a first power control loop (fig. 5, steps 5001, 5003 and 5005; [0031]; [0032], “the disclosed concepts allow for using individual power control loops for the transmissions of signals/beams from an electronic device to one or more reception points. For example, when using the concept in a COMP scenario, the electronic device may send different uplinks signals (each being associated with a subset of MIMO layers) to different reception nodes (e.g. base stations, such as eNB and gNB), and may control the transmit power for each of these signal separately using a separate transmit power control loop. The different power control loops may be configured with different power control sets, and/or may use different reference signals in the downlink for path-loss estimation”, first type of traffic is signals/beams associated with a first subset of the plurality of uplink MIMO layers; see also [0039]-[0041] and [0043]-[0044]); and 
performing power control for at least a second type of traffic based on a second parameter configuration of a second power control loop (fig. 5, steps 5002, 5004 and 5006; [0031]; [0032], “the individual power control loops for the transmissions of signals/beams from an electronic device to one or more reception points. For example, when using the concept in a COMP scenario, the electronic device may send different uplinks signals (each being associated with a subset of MIMO layers) to different reception nodes (e.g. base stations, such as eNB and gNB), and may control the transmit power for each of these signal separately using a separate transmit power control loop. The different power control loops may be configured with different power control sets, and/or may use different reference signals in the downlink for path-loss estimation”, second type of traffic is signals/beams associated with a second subset of the plurality of uplink MIMO layers; see also [0039]-[0041] and [0043]-[0044])),
wherein the first parameter configuration of the first power control loop includes at least one parameter different from the second parameter configuration of the second power control loop ([0032], “The different power control loops may be configured with different power control sets, and/or may use different reference signals in the downlink for pathloss estimation”; [0038], “In order to control the transmit power on the respective links to the reception points 6010, 6020 individually, two or more parameter sets can be configured for the electronic device 6001 and associated with respective subsets of MIMO layers (or the antenna sub-array 6002, 6003). In addition, one or more downlink reference signals can be associated with each of the parameter sets for PL measurements. In one example, each parameter set comprises at least the parameters [P0, α], i.e. a power offset, and the degree of pathloss compensation”).


With respect to claim 30, Davydov teaches a network device (fig. 6, reception node 6010/6020), comprising: 
a processor ([0058]) ; and 

executed on the processor, cause the terminal device to perform operations to:
performing, for a terminal device (fig. 6, electronic device 6001), power control for at least a first type of traffic based on a first parameter configuration of a first power control loop (fig. 9, steps 8001, 8003 and 9001; [0054], “FIG. 8 shows another exemplary process for facilitating individual power control loops for different subsets of MIMO layers/signal beams from an electronic device 103, 6001. A first uplink power control parameter set is generated and/or associated 8001 with a first subset of a plurality of uplink MIMO layers to be transmitted by a UE (which serves as an example of an electronic device 103, 6001 here). Further, a second uplink power control parameter set is generated and/or associated 8002 with a second subset of the plurality of uplink MIMO layers to be transmitted by the UE 103, 6001. Further, the first uplink power control parameter set is provided 8003 for transmission to the UE 103, 6001, and the second uplink power control parameter set is provided 8004 for transmission to the UE 103, 6001”, first type of traffic is signals/beams associated with a first subset of the plurality of uplink MIMO layers; see also [0029]; [0031-[0032] and [0055]); and 
performing, for the terminal device, power control for at least a second type of traffic based on a second parameter configuration of a second power control loop (fig. 9, steps 8002, 8004 and 9002; [0054], “FIG. 8 shows another exemplary process for facilitating individual power control loops for different subsets of MIMO layers/signal beams from an electronic device 103, 6001. A first uplink power control parameter set is generated and/or associated 8001 with a first subset of a plurality of uplink MIMO layers to be transmitted by a UE (which serves as an example of an electronic device 103, 6001 here). Further, a second uplink power control parameter set is generated and/or associated 8002 with a second subset of the plurality of uplink MIMO layers to be transmitted by the UE 103, 6001. Further, the first uplink power control parameter set is provided 8003 for transmission to the UE 103, 6001, and the second uplink power control parameter set is provided 8004 for transmission to the UE 103, 6001”, first 
wherein the first parameter configuration of the first power control loop includes at least one parameter different from the second parameter configuration of the second power control loop ([0032], “The different power control loops may be configured with different power control sets, and/or may use different reference signals in the downlink for pathloss estimation”; [0038], “In order to control the transmit power on the respective links to the reception points 6010, 6020 individually, two or more parameter sets can be configured for the electronic device 6001 and associated with respective subsets of MIMO layers (or the antenna sub-array 6002, 6003). In addition, one or more downlink reference signals can be associated with each of the parameter sets for PL measurements. In one example, each parameter set comprises at least the parameters [P0, α], i.e. a power offset, and the degree of pathloss compensation”).


With respect to claims 2 and 17, Davydov teaches further comprising: receiving from a network device, the first parameter configuration of the first power control loop and the second parameter configuration of  the second power control loop via at least one Radio Resource Control (RRC) signaling ([0041], “In the examples of FIGS. 4 and 5, information on the association of the uplink power control parameter sets with the subsets of the plurality of uplink MIMO layers may be for example received via higher layer signaling. In another implementation, information on the association of the uplink power 


With respect to claim 3, Davydov teaches receiving, from a network device, Downlink Control Information (DCI) carried in a Physical Downlink Control Channel (PDCCH) , wherein the DCI includes either a first power control command for the first power control loop or a second power control command for the second power control loop, wherein the first or the second power control command is applied to respective one of the first or the second power control loop ([0061], “The transmit power may be further selected/identified based on a transmit power control (TPC) command received either in said DCI or other DCI….”; [0035]; [0044], ”When using closed-loop power control, the downlink control signaling may for example include a first TPC command for use in identifying the first transmit power, and a second TPC command for use in identifying a the second transmit power..”; [0045]).


With respect to claim 6, Davydov teaches further comprising: determining with which power control loop the received DCI is associated, based on information in a field of the received DCI; or determining with which power control loop the received DCH is associated, based on a format of the received DCI (fig. 11, steps 1101 & 1102; [0060]; [0061], “Further, (other) DCI may be received 1102. The DCI include an information element selecting either one of the first uplink power control parameter set and the second uplink power control parameter set. A transmit power is selected/identified 1103 based on information corresponding to the first or second uplink power control parameter set as selected by the information element comprised in the DCI and transmission of a signal corresponding the uplink MIMO layers using the selected transmit power is caused/performed 1104. The transmit power may be 

With respect to claim 18, Davydov teaches further comprising: receiving, from the terminal device, a Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control CHannel (PUCCH): determining a first power control command of the first power control loop or a second power configuration of the second power control loop based on the received PUSCH or PUCCH ([0057], “The processes described in connection with FIGS. 7, 8 and 9, may also include generating downlink control signaling for transmission to the UE 103, 6001. As explained in connection with FIGS. 4, 5 and 6 above, the downlink control signaling may include first TPC command for use by the UE, and a second TPC command for use by the UE. The first TPC command and the second TPC command may be comprises in DCI that is transmitted on a PDCCH or EPDCCH”, In the Closed Loop Power Control, feedback is used for adjusting the transmit power level. Base Station receives the mobile signal. Based on this received power level as well as other parameters such as SNR and BER, Base Station determines what is the optimum power level mobile need to transmit to achieve effective communication link performance; See also [0058], [0144], and [0155]-[0156]).


With respect to claim 22, Davydov teaches  further comprising: sending, to the terminal device, Downlink Control information (DCI) in a Physical Downlink Control Channel (PDCCH), wherein the DCI includes either a first power control command of the first power control loop or a second power control command of the second power control loop depending upon which power control loop the DCT is associated with ([0061], “The transmit power may be further selected/identified based on a transmit power control (TPC) command received either in said DCI or other DCI….”; [0035]; [0044], ”When using .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov in view of Comsa et al., US Pub. 2020/0396694 (hereinafter Comsa).


With respect to claim 4, Davydoc is silent on “further comprising: determining with which power control loop the received DCI is associated, based on a length of a time interval that the DCI is used to schedule; or determining with which power control loop the received DC l is associated, based on a search space of the POCCH carrying the DCI”.
However, Comsa teaches further comprising: determining with which power control loop the received DCI is associated, based on a length of a time interval that the DCI is used to schedule; or determining with which power control loop the received DC l is associated, based on a search space of the POCCH carrying the DCI ([0094], “Power allocation may depend on waveform. A WTRU may be configured to transmit using one or more of multiple waveforms (e.g., cyclic prefix-orthogonal frequency-division multiplexing (CP-OFDM), and/or SC-FDMA); [0095], “The WTRU may select a waveform type by using one or more of the following: (i) control channel type used for UL grant (e.g., some parameters of a control channel (e.g., frequency location, numerology, and/or beam) used for granting UL resources may be tied to specific waveforms); (ii) search space tied to waveforms; (iii) a type of UL transmission (e.g., a scheduled UL transmission may use a first waveform, and a non-scheduled (e.g., grant-free) UL transmission may use a second waveform, and/or a contiguous allocation may use a first waveform, whereas a non-contiguous allocation may use a second waveform); (iv) a service type (e.g., URLLC transmission may use a different waveform than eMBB).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davydov system to include the feature “further comprising: determining with which power control loop the received DCI is associated, based on a length of a time interval that the DCI is used to schedule; or determining with which power control loop the received DC l is associated, based on a search space of the POCCH carrying the DCI”, as disclosed by Comsa because it provides for uplink power control, e.g., for New Radio (NR) by a wireless transmit/receive unit (WTRU).  A WTRU may determine that the WTRU is to perform a first transmission using a first transmission beam and a second transmission using a second transmission beam. A WTRU may determine an uplink transmission power for one or more of the first or second transmissions (See Comsa: [0003]).


With respect to claim 15, Davydoc is silent on “wherein the first type of traffic includes enhanced Mobile Broad-Band (eMBB) data and control information communications and the second type of traffic includes Ultra-Reliable and Low-Latency Communication (URLLC) data and control information communications”.
However, Comsa teaches wherein the first type of traffic includes enhanced Mobile Broad-Band (eMBB) data and control information communications and the second type of traffic includes Ultra-Reliable and Low-Latency Communication (URLLC) data and control information communications ([0081], “A WTRU may make a power allocation decision. For example, a WTRU may make a power allocation decision for each transmission time unit. A WTRU may make a power allocation decision that may take into consideration, for example, of one or more of the following factors: …….  and/or (vii) whether there may be different types of concurrent transmissions that may be served simultaneously. Concurrent transmissions may lead to one or more determinations (e.g., by a WTRU) about prioritization in power allocation, for example, for different cases on each carrier, across carriers, across multiplexed numerologies, and/or across services (e.g., URLLC and/or eMBB)”; [0082]; [0094]-[0096]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Davydov system to include the feature “wherein the first type of traffic includes enhanced Mobile Broad-Band (eMBB) data and control information communications and the second type of traffic includes Ultra-Reliable and Low-Latency Communication (URLLC) data and control information communications”, as disclosed by Comsa because it provides for uplink power control, e.g., for New Radio (NR) by a wireless transmit/receive unit (WTRU).  A WTRU may determine that the WTRU is to perform a first transmission using a first transmission beam and a second transmission using a second transmission beam. A WTRU may determine an uplink transmission power for one or more of the first or second transmissions (See Comsa: [0003]).


Allowable Subject Matter
Claims 8-14, 19-21 and 23-25 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477